EXHIBIT 10.1
CapGen Financial Partners
280 Park Avenue
40th Floor West, Suite 401
New York, New York 10017
August 10, 2009
Mr. Dennis S. Hudson, III
Chairman and Chief Executive Officer
Seacoast Banking Corporation of Florida
815 Colorado Avenue
Stuart, Florida 34994
Re: Investment in Seacoast Banking Corporation of Florida Common Stock
Dear Denny:
     This letter of intent (“Letter of Intent”) outlines the basic terms and
conditions upon which CapGen Financial Partners and its designated affiliate(s)
(the “Investor”) are willing to purchase and Seacoast Banking Corporation of
Florida (the “Company”) is willing to sell 6 million shares of common stock, par
value $0.10 per share (the “Common Stock”) at the public offering price
established for the offering described in the Company’s registration statement
on Form S-1, as amended (Commission File No. 333-160133) (the “Registration
Statement”).
     1. The Company commits to offer and sell to the Investor 6 million
newly-issued, fully-registered shares of Common Stock pursuant to a prospectus
filed as part of the Registration Statement (the “CapGen Offering”).
     2. The Investor confirms its intent to buy 6 million shares of Common Stock
at the public offering price up to a maximum price of $2.50 per share of Common
Stock upon the terms and conditions described herein.
     3. The public offering base number of shares will be decreased to
28.5 million shares plus an underwriter’s overallotment of 15% (the
“Underwritten Offering”) to reflect the 6 million shares to be offered
separately to the Investor.
     4. The Investor’s purchase of Common Stock will be subject only to the
receipt of necessary regulatory approvals, the accuracy of representations and
warranties solely regarding the shares of Common Stock (i.e., the shares of
Common Stock to be sold and delivered to the Investor are duly authorized,
validly issued, fully paid, nonassessable, and free of liens) and the closing of
the Underwritten Offering (whether or not any shares subject to an overallotment
option granted to the underwriters for the Underwritten Offering are exercised
or not. The closing (the “Closing”) of the Investor’s purchase will occur
immediately upon the receipt of the last required regulatory approval

 



--------------------------------------------------------------------------------



 



and the expiration of any related statutory waiting period, provided the
Investor shall have 10 days to call funds for investment from its investors,
which call shall be made within 5 days after receipt of the last regulatory
approval, unless mutually agreed by the Investor and the Company.
     5. At the Closing, the Company will increase its board of directors by one
person and fill the resulting vacancy with a designee of the Investor. For so
long as the Investor holds all the shares purchased pursuant to this Letter of
Intent and any definitive agreement, the Company’s nominating committee will
nominate a designee of the Investor to the Company’s board of directors, and
such designee shall serve as a director of the Company for so long as the
Investor holds all the shares purchased pursuant to this Letter of Intent and
any definitive agreement.
     6. At the Closing, the Company will grant the Investor pre-emptive rights
on future capital raises for 24 months, provided these preemptive rights shall
immediately terminate if the Investor sells any of the shares of Common Stock
purchased by the Investor in the CapGen Offering.
     7. The Investor agrees to file all regulatory applications and notices
needed for Closing, which will include requests for regulatory authorization to
become a bank holding company with respect to the Company and Seacoast National
Bank by raising the Investor’s percentage interest in the Company over time, as
soon as possible and not later than 10 days of the closing of the Underwritten
Offering. The Investor will request expedited processing of such applications
and notices. The Company will promptly seek shareholder approval, if any, needed
for Closing.
     The Company agrees to use its reasonable best efforts to assist Investor in
securing all required regulatory approvals.
     The Investor confirms that it has completed its diligence, and that its
designated affiliate, which will purchase the Common Stock, is not currently a
bank holding company for purposes of the Bank Holding Company Act of 1956, as
amended, and such designated affiliate will not “control” any depository
institution other than the Bank.
     This Letter of Intent is nonbinding until the Registration Statement
becomes effective (the “Effective Date”), and is subject to the Parties entering
into a mutually acceptable definitive stock purchase agreement containing
representations and warranties consistent with those contained in the
underwriting agreement filed as an exhibit to the Registration Statement. Such
representations and warranties, except those solely related to the shares of
Common Stock (i.e., that the shares of Common Stock to be sold and delivered to
the Investor are duly authorized, validly issued, fully paid, nonassessable, and
free of liens) shall expire at the closing of the Offering without regard to any
overallotment option, and the accuracy of no other representations or warranties
shall be a condition to the Closing. This Letter of Intent shall terminate if
the Effective Date does not occur on or before August 31, 2009.

2



--------------------------------------------------------------------------------



 



     This Letter of Intent shall be governed by, and construed in accordance
with, the laws of the state of New York, without regard to principles regarding
choice of law.
     If the foregoing is consistent with your understanding and is acceptable to
you, please execute one copy of this Letter of Intent and return it to us. This
Letter of Intent may be executed by facsimile or electronically, and when so
executed shall have the same force and effect as a manually executed original.
     We are excited about this opportunity to invest in the Company and look
forward to a long and productive relationship.

            Yours very truly,
      /s/ John P. Sullivan       Managing Director           

          AGREED AND ACCEPTED:
 
        SEACOAST BANKING CORPORATION OF
FLORIDA
 
       
By:
  /s/ Dennis S. Hudson, III     
 
 
 
Dennis S. Hudson, III    
 
  Chairman and Chief Executive Officer    

3